—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Although claimant testified that she believed she was scheduled to return to work on August 27, 1990, she admitted that prior to her vacation she signed a document stating that her leave ended on August 20, 1990 and that if she did not return on that date she would be replaced. In addition, the employer’s representatives testified that claimant had a poor attendance record and that she had been warned that her job was in jeopardy. They also testified that she did not return to work on August 20, 1990 and that she never called in to say she would be absent. As a result she was terminated. Under these *1088circumstances, the conclusion of the Unemployment Insurance Appeal Board in this case is supported by substantial evidence (see, Matter of Lawson [Eastman Kodak Co. — Hartnett], 151 AD2d 868; Matter of Michelfelder [Ross], 80 AD2d 969). Claimant’s contrary version of the events merely raised questions of credibility which were for the Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714).
Weiss, P. J., Mikoll, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.